Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The following NON-FINAL Office action is in response to App 17333336 filed 05/28/2021
Status of Claims
Claims 1-23 are currently pending and have been rejected as follows.
Priority
The Examiner has noted the Applicants claiming Priority from Provisional Applications:
	* 62931193 filled 11/05/2019
	* 62969153 filled 02/03/2020
	* 63016976 filled 04/28/2020
	* 63054606 filled 07/21/2020
	* 63069533 filled 08/24/2020
	* 63087292 filled 10/04/2020, and further from parent 
	* PCT/US2020/059227 filled 11/05/2020.
Objections
Claim 1 is objected for informally reciting, among others:
	“wherein the role-based digital twin depicts one or more states …” […]
	“identifying, by the processing system, a set of data types that are used to populate the at least one of the states”
Claim 1 recommended to be amended to recite, among others, the grammatically correct permutation:
	wherein the role-based digital twin depicts one or more states … […]
	identifying, by the processing system, a set of data types that are used to populate one or more states. Clarification and/or correction is required.
                                                 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
	
	Claims 1-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), ¶2, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 1 is independent reciting: “A method for serving digital twins comprising:
	receiving, by a processing system of a digital twin system, a request for a digital twin from a user device of a user associated with an enterprise, the enterprise deploying a sensor system to monitor one or more facilities of the enterprise;
	determining, by the processing system, a workforce role of the user with respect to the enterprise;
	generating, by the processing system, a role-based digital twin corresponding to the workforce role of the user based on a perspective view corresponding to the workforce role of the user, wherein the role-based digital twin depicts one or more states and/or entities that are related to the enterprise; and
	providing, by the processing system, the role-based digital twin to the user device, wherein providing the role-based digital twin:
	identifying, by the processing system, a set of data types that are used to populate the at least one of the states and/or entities of the role-based digital twin, wherein the set of data types include one or more sensor data feeds that are received from the sensor system deployed by the enterprise;
	and connecting, by the processing system, the one or more sensor data streams to the role-based digital twin” (bolded emphasis added).
	Claim 1 is rendered vague and indefinite because it is unclear if the claimed terms following grammatical construction “and/or” would be required, as necessitated by conjunction “and”, or would be optional, as required by conjunction “or”, to the antecedently recited terms. 
	For example, it would be unclear, whether or not, one would infringe if one would make or use an equivalent invention that would “populate” only “entities”, as opposed to “populate” [both] “the states” “and” “entities”.
	Claim 1 is also rendered vague and indefinite because it is unclear if subsequently recited “identifying” and “connecting” limitations are either part of, are dependent upon, or are the results of, antecedently recited “wherein providing the role-based digital twin”. 
	Examiner reasons that such issue is not one of mere grammatical informality, since the lack of clear relationship of “identifying” and “connecting” limitations to their parent or antecedent, would render unclear whether or not, one would infringe, if one were to make or use a nearly equivalent invention where the “identifying” and “connecting” would be included to, comprised to, dependent upon, or the result of “providing the role-based digital twin”.
	Claim 1 is also rendered vague and indefinite because it is unclear if subsequently recited
“the one or more sensor data streams” at “connecting” limitation refers back to “one or more sensor data feeds” antecedently recited at “identifying” limitation. 
	Claim 1 is recommended, as an example only, to be amended to broadly recite: 
“A method for serving digital twins comprising:
	receiving, by a processing system of a digital twin system, a request for a digital twin from a user device of a user associated with an enterprise, the enterprise deploying a sensor system to monitor one or more facilities of the enterprise;
	determining, by the processing system, a workforce role of the user with respect to the enterprise;
	generating, by the processing system, a role-based digital twin corresponding to the workforce role of the user based on a perspective view corresponding to the workforce role of the user, wherein the role-based digital twin depicts one or more states ” or “entities that are related to the enterprise; and
	providing, by the processing system, the role-based digital twin to the user device, wherein providing the role-based digital twin” comprises “:” 
	identifying, by the processing system, a set of data types that are used to populate the at least one of the states ” or “entities of the role-based digital twin, wherein the set of data types include one or more sensor data ” streams “that are received from the sensor system deployed by the enterprise;
	and connecting, by the processing system, the one or more sensor data streams to the role-based digital twin” (bolded emphasis also added).
	Claims 2-23 are dependent and rejected upon rejected parent independent Claim 1. 
	Claim 9 further recites among others:
	“analyzing the sensor data stream to identify one or more fault conditions corresponding to an object being monitored by the sensor system”; “and” 
	“routing an indicator of the fault condition to the user device that is presenting the role-based digital twin to the user”, rendering said claim vague and indefinite:
          -> because it is unclear to which of antecedently recited “one or more fault conditions” does subsequently recited “the fault condition” refers to. 
	Claim 9 is recommended to be amended to recite, among others:
	analyzing the sensor data stream to identify one or more fault conditions corresponding to an object being monitored by the sensor system; and 
	routing an indicator of the” one or more fault conditions to the user device that is presenting the role-based digital twin to the user.
Claims 6-11 recite among others “the sensor data stream”, rendering said claims vague & indefinite
          -> because it is unclear to which of antecedently recited “one or more sensor data stream” at parent Claim 1 does subsequently recited “the sensor data stream” of Claims 6-11 refers to.  
Claims 6-11 are recommended to be amended to recite: the one or more sensor data streams
Clarifications and/or corrections are required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) describe, set forth the abstract idea except where strikethrough: 
	- “
	- “determining, 
 	- “generating, 
	- “
		= “identifying, 
		= “                (independent Claim 1)
	- “wherein generating the role-based digital twin includes determining the perspective view corresponding to workforce role of user based on workforce role of user and a set of data types that relevant to workforce role of user” (dependent Claim 2)
	- “wherein determining the perspective view corresponding to the workforce role of the user includes determining appropriate granularity level for each data type of the set of data types”                                                    
                                                              (dependent Claim 3)
   - “the appropriate granularity level for at least one of data types is defined in default configuration corresponding to the workforce role”     (dependent claim 4)
    - “the appropriate granularity level for at least one of the data types is determined based on previous interactions of the user with the role-based digital twin”
                                                                (dependent Claim 5)  
    - “
 
                                                                 (dependent Claim 6)
     - “”                                             (dependent Claim 7)
    - “”: 
           = “” 
	= “”                             (dependent Claim 8)
    - “”: 
	- “ “and” 
	- “analyzing the sensor data stream to identify one or more fault conditions corresponding to an object”
	- “                 (dependent Claim 9)
     - “”: 
	- “
	- “analyzing the sensor data stream to identify a recommendation corresponding to the workforce role of the user” “and” 
	- “(dependent Claims 10, 11)
      - “wherein the workforce is a factory operations workforce”
               (dependent Claim 12)
      - “wherein the workforce is a plant operations workforce”
                                                                   (dependent Claim 13)
     - “wherein the workforce is a resource extraction operations workforce”
                                                                   (dependent Claim 14)
    - “wherein the workforce is a network operations workforce responsible for operating a network for an industrial production environment”   (dependent Claim 15)
   - “wherein the workforce is a supply chain management workforce”
                                                                    (dependent Claim 16) 
     - “wherein the workforce is a demand planning workforce”
                                                                    (dependent Claim 17)
     - “wherein the workforce is a logistics planning workforce”
                                                                (dependent Claim 18)
     - “wherein the workforce is a vendor management workforce”
                                                                (dependent Claim 19)
     - “wherein at least one workforce role is selected from among a CEO role, a COO role, a CFO role, a counsel role, a board member role, a CTO role, an information technology manager role, a chief information officer role, a chief data officer role, an investor role, 1531Docket No. 15020-000006/US/COF an engineering manager role, a project manager role, an operations manager role, and a business development role”
                                                                (dependent Claim 20)
   - “wherein at least one workforce role is selected from among a factory manager role, a factory operations role, a factory worker role, a power plant manager role, a power plant operations role, a power plant worker role, equipment service role, and an equipment maintenance operator role”                                                        
                                                               (dependent Claim 21) 
   - “wherein at least one workforce role is selected from among a market maker role, an exchange manager role, a broker-dealer role, a trading role”
                                                              (dependent Claim 22) 
   - “wherein at least one workforce role is selected from among a chief marketing officer role, a product development role, a supply chain manager role, a customer role, a supplier role”
                                                              (dependent Claim 23) 
First, the Examiner points to MPEP 2106.04(a)(2) II to submits that here the claims recite, or at a minimum describe, or set forth abstract fundamental economic principles or practices on business relations, of the abstract “Certain Methods of Organizing Human Activities” grouping. 
	For example, MPEP 2106.04(a)(2) II B. cites In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1038 (Fed. Cir. 2009); to state that structuring a [work] force, falls within the abstract activities or behaviors of Certain Methods of Organizing Human Activities. These are reflected here by “workforce” and “enterprise” relationships and hierarchies, perspective and granularities, preponderantly expressed as: “determining”…”a workforce role of the user with respect to the enterprise”, “generating”…”a role-based digital twin corresponding to the workforce role of the user based on a perspective view corresponding to the workforce role of the user, wherein the role-based digital twin depicts one or more states and/or entities that are related to the enterprise”; (independent Claim 1), “determining perspective view corresponding to workforce role of user based on workforce role of user and a set of data types that relevant to workforce role of user” (dependent Claim 2), “determining the perspective view corresponding to the workforce role of the user includes determining appropriate granularity level for each data type of the set of data types”(dependent Claim 3), “the appropriate granularity level for at least one of data types” / “is defined in default configuration corresponding to workforce role” (dependent claim 4) / “is determined based on previous interactions of user with role-based digital twin” (dependent Claim 5), “workforce is a factory operations workforce” (dependent Claim 12), “workforce is a plant operations workforce” (dependent Claim 13), “workforce is resource extraction operations workforce” (dependent Claim 14), “workforce is a network operations workforce responsible for operating a network for industrial production environment”  (dependent Claim 15), “workforce is supply chain management workforce” (dependent Claim 16), “workforce is demand planning workforce” (dependent Claim 17), “workforce is logistics planning workforce” (dependent Claim 18), “workforce is vendor management workforce” (dependent Claim 19) “workforce role is selected from CEO, COO, CFO role, counsel role, board member role, CTO role, information technology manager role, chief information officer role, chief data officer role, investor role,1531Docket No. 15020-000006/US/COF engineering manager role, project manager role, operations manager role, business development role” (dependent Claim 20), “workforce role is selected from among factory manager role, factory operations role, factory worker role, power plant manager role, power plant operations role, power plant worker role, equipment service role, and equipment maintenance operator role” (dependent Claim 21), “workforce role is selected from among market maker role, exchange manager role, broker-dealer role, trading role” (dependent Claim 22) “workforce role is selected from among chief marketing officer role, product development role, supply chain manager role, customer role, supplier role” (dependent Claim 23) 
	As per “the appropriate granularity level for at least one of the data types is determined based on previous interactions of user with the role-based digital twin” (dependent Claim 5), Examiner points to MPEP 2106.04(a)(2) II ¶6 to submit that “certain activity between a person and a computer” “may fall within the "certain methods of organizing human activity" grouping”.
	As per “identifying”, “a set of data types” “used to populate the at least one of states and/or entities of role-based digital twin” (independent Claim 1), Examiner points to MPEP 2106.04(a)(2) II. C. ii. citing “BSG Tech. LLC v. Buyseasons, Inc., 899 F.3d 1281, 1286, 127 USPQ2d 1688, 1691” which found that that analogous considerations of historical usage info while inputting data, as part of abstract interactions of “Certain Methods of Organizing Human Activities”.  
Examiner stays within confines of Step 2A prong one, and points to MPEP 2106.04(a): instructing that “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible…”.  Examiner abides by such guidance and points to MPEP 2106.04(a)(2) III, to submit that the claims also recite, or at minimum describe or set forth the mental observation, evaluation, judgment, opinion of abstract “Mental Processes” grouping.
	- The observation is set forth here by language such as “monitor one or more facilities of the enterprise” (independent Claim 1) “identify fault condition(s) corresponding to an object being monitored” (dependent Claim 9) by uses of human eyes as analogous, nearly equivalents or substitutes to the non-abstract “sensor system”, later investigated at subsequent steps. 
	- The judgement and opinion are set forth here by language such as “identify a recommendation corresponding to the workforce role of the user” (dependent Claims 10, 11).
	- The evaluation is based, among others, on observation and is set forth here by language such as: “determining” “workforce role of the user with respect to the enterprise”, “ “generating” , “role-based digital twin corresponding to the workforce role of the user based on a perspective view corresponding to the workforce role of the user, wherein the role-based digital twin depicts one or more states and/or entities related to the enterprise”; “identifying”, “set of data types that are used to populate the at least one of the states and/or entities of the role-based digital twin”, “wherein generating role-based digital twin includes determining perspective view corresponding to workforce role of user based on workforce role of user and a set of data types that relevant to workforce role of user” (dependent Claim 2),“determining the perspective view corresponding to the workforce role of the user includes determining appropriate granularity level for each data type of the set of data types” (dependent Claim 3), “appropriate granularity level for at least one of data types is defined in default configuration corresponding to the workforce role” (dependent claim 4), “the appropriate granularity level for at least one of the data types is determined based on previous interactions of the user with the role-based digital twin” (dependent Claim 5). 
	Examiner now considers important to state that per MPEP 2106.04(a)(2) III C. “A Claim That Requires a Computer May Still Recite a Mental Process”. This reconciles recitation of “by processing system” throughout independent Claim 1. In fact, MPEP 2106.04(a)(2) III B. broadly states that A Claim That Encompasses a Human Performing the Step(s) Mentally With… a Physical Aid [still] Recites a Mental Process. Here, the physical aid can be viewed as “by the processing system”, “to user device”, “sensor system to monitor”, as substitutes for visual and cognitive, mental processes with use of physical aids such as using pen and paper, “to populate the at least one of states and/or entities of role-based digital twin”. The fact that one of ordinary skills in the art could model, draw, simulate, or emulate “role-based” “twin” with a pencil on a piece of paper, as opposed to “digital[ly]” as claimed, would not preclude the claims from reciting, describing or setting forth the abstract idea, since per MPEP 2106.04(a)(2) III C. (2) Performing a mental process in a computer environment1, still falls within the confines of the abstract idea. 
 	While the “processing system”, “user device”, “sensor system” will be more granularly investigated in the subsequent steps of the abstract idea, for now it is sufficient to show that their presence in the claims do not preclude said claims from still reciting, or at least describing or setting forth the abstract mental processes. Step 2A prong one.   
	In conclusion, there is a preponderance of legal evidence demonstrating that the claims recite, or at the minimum describe or set forth the abstract “Mental Processes” and/or “Certain Methods of Organizing Human Activities”. Step 2A prong one. 
-------------------------------------------------------------------------------------------------------------------------------
	This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements [as initially strikethrough above] is/are found to merely apply the already recited abstract idea [MPEP 2106.05(f)] and/or narrow it to a field of use or technological environment [MPEP 2106.05(h)]. 
Here, per MPEP 2106.05(f)(2) the additional elements, strikethrough above, merely apply the abstract idea, such as applying the [“role”, “workforce” based] business method to use a computer2 or other machinery in its ordinary capacity for economic tasks [here identified at prior step above] or other tasks to receive, store and transmit data3. Such receiving / transmitting is reflected by language such as: “by a processing system of a digital twin system” “receiving”, “request for a digital twin from a user device”; “by the processing system” “providing”, “role-based digital twin to the user device, wherein providing the role-based digital twin: wherein the set of data types include sensor data feed(s) that are received from sensor system”; “connecting, by processing system, the sensor data stream(s) to the role-based digital twin” (independent Claim 1),  “edge device that receives sensor data from a set of sensors within the sensor system”, and “sensor data stream that is provided to the digital twin system via a network” (dependent Claim 6), “edge device receives sensor data from set of sensors …to obtain the sensor data stream”  (dependent Claim 7),  “connecting sensor stream(s) includes: receiving the sensor data stream from the edge device, routing the sensor data stream to the user device that is presenting the role-based digital twin to the user” (dependent Claim 8)  “wherein connecting the sensor stream(s) includes: receiving the sensor data stream from the edge device and routing an indicator of the fault condition to the user device that is presenting the role-based digital twin to the user” (dependent Claim 9) “wherein connecting the sensor stream(s) includes: receiving sensor data stream from the edge device”, “routing indicator of recommendation to the user device that is presenting the role-based digital twin to the user” (dependent Claims 10, 11)
	For example, with respect to the interaction between the “the processing system” and “the user device” at the limitation “providing, by the processing system, the role-based digital twin to the user device, wherein providing the role-based digital twin” of independent Claim 1, the Examiner points to MPEP 2106.05(f)(2) which cites “TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)” to state that the interaction between a system such as computer server and  user device such as telephone unit, does not integrate the abstract idea into a practical application when such computer components are recited in their ordinary capacity to receive, store, or transmit data. Similarly, per MPEP 2106.05(f)(1), the capabilities of such additional elements to remotely access user-specific information through a mobile interface and pointers to retrieve the information4, are examples of merely applying the abstract idea without integrating it into practical application. Step 2A prong 2 
	With respect to the capabilities of the “sensor system to monitor facilitie(s) of enterprise” at independent Claim 1, “object being monitored by the sensor system” at dependent Claim 9, the Examiner points to MPEP 2106.05(f)(2) iii. citing “FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)” to state that a process of monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, is another example of applying the abstract idea. Step 2A prong two.
	With respect to the capabilities of “the edge device” “selectively compresses the sensor data based on values indicated in the sensor data to obtain the sensor data stream”  (dependent Claim 7), the Examiner points to MPEP 2106.05(f)(2) which cites “TLI Communications 823 F.3d at 612-13, 118 USPQ2d at 1747-48”, to submit that analogous capabilities of a device unit to compress images and transmit those images, and the server, in interaction or combination with said device to simply receives data, extracts classification information from the received data, and stores the digital images based on the extracted information, does not integrate the abstract idea into a practical application. Step 2A prong two.
	With respect to the capabilities of “processing system” for “generating”, “role-based digital twin corresponding to the workforce role of the user based on a perspective view corresponding to the workforce role of the user, wherein the role-based digital twin depicts one or more states and/or entities that are related to the enterprise”, Examiner points to MPEP 2106.05(f)(2) v. which cites “Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)” to state that requiring use of software to tailor information and provide it to the user on a generic computer, is yet another example of applying the abstract idea, which does not integrate the abstract idea into a practical application. Step 2A prong two.
		As per use of “via a network” to provide the “sensor data stream” to “the digital twin system” (dependent Claim 6), the Examiner points to MPEP 2106.05(f)(2) which cites “TLI Communication 823 F.3d at 612-13, 118 USPQ2d at 1747-48”, to submit that simply applying the abstract idea on a network, does not integrate the abstract idea into a practical application. Step 2A prong two.
		Such findings are further supplemented by MPEP 2106.05(h), which cite Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016) to state that capabilities of a broadcast system to request and receive network-based content via a streaming signal [akin here to “sensor streams” at Claims 1, 6-11], is merely an attempt to confine the abstract idea to a particular technological environment. In fact, MPEP 2106.05(h), goes as far to state that limiting the combination of collecting information, analyzing it, and displaying certain results of the collection and analysis [here “perspective view”, “granularity level” etc.] to data related to a technological environment [here “digital twin”], is an example of limiting the identified abstract idea to a field of use or technological environment which again does not integrate it into a practical application. Step 2A prong two.
	Thus here, there is a preponderance of legal evidence for currently claimed, additional, computer-based elements, to merely apply the abstract idea [MPEP 2106.05(f)] and/or narrow it to a field of use or technological environment [MPEP 2106.05(h)], and thus not integrating it into a practical application. Step 2A prong two.
-------------------------------------------------------------------------------------------------------------------------------
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea and link use of abstract idea to a field of use or technological environment. see MPEP 2106.05(f), (h). For these reasons, said computer-based additional elements similarly do not provide significantly more than the abstract idea itself as sufficient options for evidence. Even assuming arguendo, that further evidence would still be require to demonstrate conventionality of the additional, computer-based elements, the Examiner would further point to MPEP 2106.05(d) demonstrating conventionality of: electronic recordkeeping5 as well as receiving or transmitting data including utilizing an intermediary computer to forward information6 [expressed here as the intermediary between “edge device” and “sensor”] which do not provide significantly more. 
	If necessary, Examiner would also point as evidence to the high level of generality of the claimed additional computer elements when read in light of Original Disclosure:
Original Spec. ¶ [0367] 2nd sentence, reciting at high level of generality: “Various data architectures may be used, including conventional relational and object-oriented data architectures, blockchain architectures 1180, asset tag data storage architectures 1178, local storage architectures 1190, network storage architectures 1174, multi-tenant architectures 1132, distributed data architectures 1002, value chain network (VCN) data object architectures 1004, cluster-based architectures 1128, event data-based architectures 1034, state data-based architectures 1140, graph database architectures 1124, self-organizing architectures 1134, and other data architectures 1002. [0368] The adaptive intelligent systems layer 614 of the platform 604 may include one or more protocol adaptors 1110 for facilitating data storage, retrieval access, query management, loading, extraction, normalization, and/or transformation to enable use of the various other data storage architectures 1002, such as allowing extraction from one form of database and loading to a data system that uses a different protocol or data structure”.
Original Spec ¶ [1699] 2nd sentence: “The network infrastructure may include elements such as computing devices, servers, routers, hubs, firewalls, clients, personal computers, communication devices, routing devices and other active and passive devices, modules and/or components as known in the art”. Similarly, Original Spec. ¶ [1700]- ¶ [01702]. 
Original Spec. ¶ [2210] reciting at high level of generality: “While the foregoing written description enables one skilled to make and use what is considered presently to be the best mode thereof, those skilled in the art will understand and appreciate the existence of variations, combinations, and equivalents of the specific embodiment, method, and examples herein. The disclosure should therefore not be limited by the above described embodiment, method, and examples, but by all embodiments and methods within the scope and spirit of the disclosure”.
	In conclusion, Claims 1-23 although directed to statutory categories (“method” or process at Claims 1-23) they still recite or set forth the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the claims are believed to be patent ineligible. 
Claim Rejections - 35 USC § 102
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by:
               Gawrys US 20200097493 A1 Applicant/Assignee Microsoft hereinafter Gawrys. As per,
Claim 1   Gawrys teaches: “A method for serving digital twins comprising”: 
	- “receiving, by a processing system of a digital twin system, a request for a digital twin from a user device of a user associated with an enterprise” (Gawrys ¶ [0101] 2nd sentence, ¶ [0105] 2nd sentence: user-defined function [UDF] has associated role that defines access rights to nodes of digital twins object model. For example, at ¶ [0083] a user wishes access to the digital twin made possible by allowing the UDF to exist in digital twins topology per role-based access control (RBAC) rules. ¶ [0028] Role-based Access Control (RBAC) defined as ability to specify which users have access to parts of solution. ¶ [0073] 1st-2nd sentences: the role assignments of UDF is what tells the system which data UDF itself can access. This access info is checked at time that UDF code itself asks topology for data. ¶ [0083] 3rd-5th sentences: by having its own identity, UDF authenticate against the system, such as a human user's identity which may only be granted for a particular timespan, e.g. for as long as a person is working on a particular project. This allows the operators of the system to manage access level of a UDF individually with more fine-grained control. every UDF in system is granted different levels of access) “the enterprise deploying a sensor system to monitor one or more facilities of the enterprise” (Gawrys ¶ [0041] system APIs allow for managing system wide settings, such as various available types of spaces and sensors. ¶ [0042] 1st-4th sentences: user-defined-functions (UDF) 110 allow customizable sensor telemetry processing within spatial graph 140. UDF sets sensor reading on sensor object, perform custom logic based on multiple sensor readings within the graph and set it to the space, attach additional metadata to the space and notify when certain conditions are met for incoming sensors readings. For purposes of explanation UDFs can be written in JavaScript. Business logic can be expressed as UDF. ¶ [0066] 3rd-4th sentences: once IoTHub resource has been created, and device and sensors have been registered within the topology, those devices can start sending data to Digital Twins object model 130 via, Azure IoT Device SDK. Digital Twins requires that each piece of data it receives be associated with a sensor within the topology; this is how Digital Twins object model 130 ensures it can process and route the data in the proper way. ¶ [0072] 1st sentence: when new data from sensor is received, UDF calculate moving average of the last few sensor readings. ¶ [0073] 3rd sentence: matchers decide whether to invoke an UDF for a given piece of sensor telemetry. Other details at ¶ [0042] 1st sentence, ¶ [0078]- ¶ [0080], ¶ [0085]); 
	
	- “determining, by the processing system, a workforce role of the user with respect to the enterprise” (Gawrys ¶ [0024] 3rd sentence: customize solution for their specific needs: smart spaces, buildings, energy grids, factories etc. Specifically, per [0026] domain-specific model 130 simplify IoT solutions for the above smart spaces, buildings, cities, energy grids, etc., by packaging together capabilities: [0028] role-based access control (RBAC): ability to specify which users have access to parts of solution. ¶ [0038] roles are permissions roles assigned to users to grant privileges on spatial graph, i.e. space admin, user admin, device admin. Each role has permissions (read, write, update) defines privileges granted to user. ¶ [0039] Role Assignments correspond to association between identifiers and roles, i.e. grant user or service principal permission to manage a space in the spatial intelligence graph. ¶ [0057] 5th sentence: depending on a user's role, i.e. they may be an administrator with rights to make changes to the spatial graph 300. ¶ [0059] 2nd sentence: when a role is assigned to an identifier, the identifier gains access rights to that node and all nodes below it.  ¶ [0064] 1st-3rd sentences: securing IoT solution is achieved via role-based access control (RBAC). A role assignment maps a user principal and a portion of topology to a specific role. A role assignment for a user might grant read access to spaces, sensors, and other users within a particular building)
 
	- “generating, by the processing system, a role-based digital twin corresponding to the workforce role of the user based on a perspective view corresponding to the workforce role of the user” (Gawrys ¶ [0019] 1st-3rd sentences: creating user-defined functions of a digital twins object model as a virtual model of particular entities in physical world and relationships between them.  Digital twins model allow definition of entity-specific (device-specific) metadata (properties). For example, per ¶ [0020] 1st sentence: digital twins object model allows logical grouping of entities (objects) hierarchically represented in spatial intelligence graph. For example, per Fig.2, ¶ [0045] 1st sentence: the UDF modifies the digital twins object model topology. ¶ [0046] UDF has location within the tree that can be assigned meaning, allowing at ¶ [0047] other objects within subtree of UDF's location to become subject to the UDF. ¶ [0055] 1st-3rd sentences: with the digital twins model 130 in place, the spatial intelligence graph 140 is built in a specific way in which different parts of digital twins model 130 are related or arranged. Spatial intelligence graph 140 is hierarchical graph of instances of objects. ¶ [0059] 1st-2nd sentences: graph inheritance applies to inherited types if a role assignment is granted. when a role is assigned to an identifier on a node, the identifier gains access rights to that node and all nodes below it. The identifier gains access not only to properties for that node, but also inherited properties of parent nodes up the chain. 
¶ [0095] Referring to Fig.5, a method of creating a user-defined function for processing data of a digital twins object model 500 is illustrated. the method 500 is performed by the system 100. ¶[0101] 2nd sentence, ¶[0105] 2nd sentence, ¶[0107] 4th  sentence: user-defined function UDF has associated role that defines access rights to nodes of the digital twins object model. ¶ [0104] 1st sentence the system include the digital twins object model comprises a spatial intelligence graph that defines a hierarchical relationship of objects of the digital twins object model. ¶ [0083] last sentence: by allowing UDF to exist in Digital Twins topology, it itself is subject to rules of RBAC when users of the system wish to manage it. For example, at ¶ [0068] 3rd-6th sentences: data processor 400 updates object(s) of digital twins object model. Rules can be driven by telemetry DataType. data processor 400 update property(ies), for example, occupancy status etc. data processor 400 aggregate & propagate property(ies) across digital twins object model topology), “wherein the role-based digital twin depicts one or more states and/or entities that are related to the enterprise” (Gawrys Figs. 2-3, ¶ [0059] graph inheritance applies to inherited types if a role assignment is granted. when a role is assigned to an identifier on a node, the identifier gains access rights to that node and all nodes below it. The identifier gains access to not only the properties for that node, but also inherited properties of parent nodes up the chain. The properties that allow for inheritance can include extended types and/or property keys. ¶ [0057] last sentence: depending on a user's role, they may be a customer and be able to view building data, or they may be an administrator with rights to make changes to the spatial graph 300. ¶ [0083] Because a UDF is given an identity, the system can restrict data access of a UDF based on existing Role Based Access Control system (RBAC). For instance, this allows an author of a UDF to restrict access to particular floor of building and prevent a UDF to access other floor's spaces, whether by accident or malice. By having its own identity, a UDF can authenticate against the system without being tied to the lifetime of an identity that may be issued temporarily, such as a human user's identity which may only be granted for a particular timespan, e.g. for as long as a person is working on a particular project. This allows the operators of the system to manage the access level of a UDF individually with more fine-grained control. Every UDF in a system can be granted different levels of access. By allowing the UDF to exist in the Digital Twins topology, it itself is subject to the rules of RBAC when users of the system wish to manage it); “and” 
	


	- “providing, by the processing system, the role-based digital twin to the user device”,      
   (Gawrys ¶ [0022] providing users with and environment to author the user-defined functions and organize them efficiently against topology. The environment’s topology is represented by the digital twins object / spatial intelligence graph. The users are provided with such environment for fast and scalable execution. For example at ¶ [0057] last sentence: depending on user's role, they may be able to view building data, or they may be an administrator with rights to make changes to the spatial graph 300. ¶ [0101] 2nd-3rd sentences, ¶ [0105], ¶ [0107]: the user-defined function has an associated role that defines access rights to nodes of the digital twins object model. wherein determining the at least one-user defined function that matches the identified metadata is further based on the access rights defined by associated role. Specifically, per ¶ [0057] 4th-5th sentences: users are associated with their workstations and given access to portions of graph 300. Depending on a user's role, they may be a customer and be able to view building data, or they may be an administrator with rights to make changes to the spatial graph 300. ¶ [0073] 1st-2nd sentences: the role assignments of UDF is what tells the system which data the UDF itself can access. This access info is checked at time that the UDF code itself asks the topology for data) 
“wherein providing the role-based digital twin”: 
		= “identifying, by the processing system, a set of data types that are used to populate the at least one of the states and/or entities of the role-based digital twin”  
		(Gawrys ¶ [0106] cause computing device to: parse data associated with a node of the digital twins object model to identify metadata associated with the node, wherein the data comprises telemetry received by a device associated with the node; determine at least one user-defined function that matches the identified metadata; provide the data and metadata to the at least one user-defined function; and execute the determined at least one user-defined function. 
		Gawrys ¶ [0021] the system and method allow users with large sensor and space topologies to define various sets of rules & logic against their sensor data and apply results to entities within topology (or particular portion thereof). For example, user-defined functions compute value(s) which are then applied to entity(ies) within the digital twins object model (e.g. affect particular object of the digital twins object model. ¶ [0042] 2nd-3rd sentences: a particular UDF can attach additional metadata to the space and notify when certain conditions are met for incoming sensors readings. In some embodiments, for purposes of explanation and not limitation, UDFs can be written in JavaScript. ¶ [0043] Referring briefly to Fig.2, a spatial intelligence graph 200 illustrating a user-defined function and two matchers. In graph 200, root node (T) 210 includes child node Bldg 220 which has child node Device 230. The device node 230 includes 2 sensors: sensor 1-240 and sensor 2-250. A user-defined function 260 and the 2 matchers: matcher 1, 270 and matcher 2, 280 are stored within root node 210 of graph 200. ¶ [0049] 3rd-4th sentences: the purpose of matcher 120 is to filter applicability of UDF 110 to certain property(ies) of object in topology. For purposes of explanation, an example for such a filter: Matcher (a) expresses the applicability of UDF (b) to any sensor in the topology that carries a property of name Type. ¶ [0064] Securing an IoT solution is achieved via role-based access control (RBAC). A role assignment maps a user principal and a portion of the topology to a specific role. For instance, a role assignment for a user might grant read access to spaces, sensors, and other users within a particular building. A specific user may be granted multiple roles at different levels within the topology, and there are default roles that can be provided. In addition to granting users access, RBAC is also used when authoring user-defined functions (UDFs) 110, to specify what parts of topology a given UDF 110 is allowed to access and/or modify), “wherein the set of data types include one or more sensor data feeds that are received from the sensor system deployed by the enterprise” (Gawrys [0042] user-defined-functions(UDF) 110 allow customizable sensor telemetry processing within spatial graph 140. a particular UDF can set a sensor reading on the sensor object, perform custom logic based on multiple sensor readings within the graph and set it to the space, attach additional metadata to the space and notify when certain conditions are met for incoming sensors readings. UDFs can be written in JavaScript. Business logic can be expressed as UDF. A UDF can thus be a piece of user supplied logic to be executed against incoming telemetry (e.g. from sensor) that applies the results, for example, against an entity in the topology. ¶ [0044] For purposes of explanation and not limitation, an exemplary user-defined function to set a sensor telemetry reading directly for a sensor with data type motion is: function process (reading, telemetryContext) {setSensorValue(reading.SensorId,Motion,JSON.parse(reading.Message).Value) }
	Gawrys ¶ [0053] 2nd-4th sentences: $.dataType is to be matched with equals against a particular value for expression to be true (e.g. matching a JsonPath expression). This means that telemetry resolved to any Digital Twin with a property of key datatype is evaluated against the value given. Matcher 120 match against path of $.Status equals active. ¶ [0068] 2nd-7th sentences: Turning to Fig.4, a diagram of data processor 400 is illustrated. data processor 400 is triggered by device telemetry from IoT Hub(s). data processor 400 updates object(s) of the digital twins object model. Rules are driven by telemetry DataType. data processor 400 update properties, for example, occupancy status, current temperature, etc. data processor 400 aggregate & propagate property(ies) across the digital twins object model topology. As noted above, data processor 400 is extensible using user-defined function(s). ¶ [0078] User-defined functions (UDFs) allow a user to process sensor telemetry in whichever way the user sees see fit. The user can define a particular UDF and a matcher that will determine when the particular UDF will be executed for a given telemetry message., match condition comparisons include equal, not equal, and/or contains. matcher condition targets include sensor, sensor device, sensor space); “and” 
		
		= “connecting, by the processing system, the one or more sensor data streams to the role-based digital twin” (Gawrys ¶ [0002] 2nd sentence: Internet of Things (IoT) devices are network-connected devices that are placed in physical spaces to enable people to interact with and gather information about their environment. ¶ [0113] 3rd sentence: communication media includes wired media such as a wired network or direct-wired connection, and wireless media such as acoustic, RF, infrared and other wireless media. Specifically at ¶ [0066] An IoT solution relies on data from devices and sensors on which to operate. IoTHub ingress resource are created within topology to allow devices to send messages to Digital Twins. Once IoTHub resource has been created, and device & sensors have been registered within the topology, those devices can start sending data to Digital Twins object model 130 i.e. via Azure IoT Device SDK. Digital Twins requires that each piece of data it receives be associated with a sensor within the topology; this is how Digital Twins object model 130 ensures it can process and route the data the proper way. ¶ [0069] data processor 400 further notify (publish, subscribe) info to/from other object(s). For example, sensor and/or space updates can be forwarded to services such as EventHub to Time Series Insights. ¶ [0070] once data is received from device for example through IoT Hub, data processing can take place. This processing can take place in 3 phases: parse 404, match 408, compute 412. Parse phase 404 involves parsing data 416 and looking up any metadata 420 associated with it such as associated sensor from spatial intelligence graph. Match phase 408 uses that metadata to match the data with appropriate UDF 424 and compute dispatching 428. Finally, an execution engine 432 of compute phase 412 runs any selected UDFs retrieved from a UDF library/SDK 436. Compute phase 412 invoke a topology client with cache 440 and/or update topology 444. Cache 440 is optional & included for performance reasons. Optionally UDF cause dispatch phase 448 which utilizes dispatcher client 452. ¶ [0071] a UDF is a JavaScript function that runs within an isolated environment and has access both to sensor data as it was received, as well as to topology and dispatcher. UDF further has access to notification dispatcher actions. UDF supports logging to support diagnosing and/or debugging of issue(s). ¶ [0072] When new data from sensor is received, a UDF may choose to calculate a moving average of the last few sensor readings, for instance. Once the UDF is registered within the topology, a Matcher must be created to specify when to run the UDF. A matcher specifies a condition on which to run a specific UDF. ¶ [0073] The role assignments of the UDF is what tells the system which data the UDF itself can access. This access info is checked at the time that UDF code itself asks the topology for data. Matchers are responsible for deciding whether to invoke an UDF for a given piece of sensor telemetry, and this is checked when the telemetry is received but before the UDF execution has begun. ¶ [0078] 1st-2nd sentences: User-defined functions (UDFs) allow a user to process sensor telemetry in whichever way the user sees see fit. user define particular UDF and matcher that will determine when the particular UDF will be executed for a given telemetry message. ¶ [0084] Use of UDFs and Matcher(s) by Data Processor. ¶ [0085] Telemetry generated by sensor described in the topology will trigger execution of UDF by matcher. Once telemetry is picked up by Data Processor, an execution plan is created for invocation of UDF. For example: ¶ [0086] 1. Retrieve matchers for the sensor the reading was generated from. ¶ [0087] Depending on what matchers evaluated successfully, retrieve associated user-defined functions. ¶ [0088] Execute each UDF).

Claim 2 Gawrys teaches: “wherein generating the role-based digital twin includes” 
	- “determining the perspective view corresponding to the workforce role of the user based on the workforce role of the user and a set of data types that are relevant to the workforce role of the user” (Gawrys Figs. 2-3, ¶ [0043] 1st sentence: referring to Fig.2, spatial intelligence graph 200 illustrates exemplary user-defined function and two matchers. ¶ [0038] roles are permissions roles assigned to users used to grant privileges on spatial graph, i.e. space admin, user admin, device admin. Each role can have a permissions set (e.g. read, write, and/or update) that defines privileges granted to a user. ¶ [0039] role assignments correspond to the association between identifiers and roles, for example granting user or service principal permission to manage a space in spatial intelligence graph. ¶[0059] graph inheritance applies to inherited types if role assignment is granted. when a role is assigned to an identifier on a node, the identifier gains access rights to that node and all nodes below it. The identifier gains access to not only the properties for that node, but also inherited properties of the parent nodes up the chain. For example, the properties that allow for inheritance can include extended types and/or property keys. ¶ [0101] 2nd sentence, [0105] 2nd sentence, [0107] last sentence: the user-defined function [UDF] has associated role that defines access rights to nodes of the digital twins object model. ¶ [0083] last sentence: by allowing UDF to exist in Digital Twins topology, it itself is subject to rules of RBAC when users of the system wish to manage it. For example, ¶ [0068] 3rd-6th sentences: data processor 400 updates object(s) of digital twins object model. Rules can be driven by telemetry DataType. data processor 400 update property(ies), for example, occupancy status etc. data processor 400 aggregate & propagate property(ies) across the digital twins object model topology).


Claim 3 Gawrys teaches: “wherein determining the perspective view corresponding to the workforce role of the user includes” 
	- “determining an appropriate granularity level for each data type of the set of data types”
            (Gawrys ¶ [0059] graph inheritance applies to inherited types if a role assignment is granted. when a role is assigned to an identifier on a node, the identifier gains access rights to that node and all nodes below it. The identifier gains access to not only the properties for that node, but also inherited properties of the parent nodes up the chain. For example, the properties that allow for inheritance can include extended types and/or property keys. ¶ [0060] Graph filtering can include support for filtering by list of spaces IDs, name, space types and subtypes, parent space, spaces associated with given user, sensor data types, property keys and values, traverse, minLevel, maxLevel, and other OData filter parameters. ¶ [0064] 1st-3rd sentences: securing IoT solution is achieved via role-based access control (RBAC). A role assignment maps a user principal and a portion of the topology to a specific role. For instance, a role assignment for a user might grant read access to spaces, sensors, and other users within a particular building. A specific user may be granted multiple roles at different levels within the topology, and there are a number of default roles that can be provided. ¶ [0068] 3rd-7th sentences: data processor 400 updates object(s) of the digital twins object model. Rules can be driven by telemetry DataType. The data processor 400 update property(ies), for example, occupancy status, etc. The data processor 400 can aggregate and propagate property(ies) across the digital twins object model topology. As noted above, the data processor 400 is extensible using user-defined functions).

Claim 4 Gawrys teaches: “wherein the appropriate granularity level for at least one of the data types is defined in a default configuration corresponding to the workforce role” (Gawrys ¶ [0064] 3rd sentence: a specific user may be granted multiple roles at different levels within the topology, and there are a number of default roles that can be provided).

Claim 23 Gawrys teaches: “wherein at least one workforce role is selected from among a chief marketing officer role, a product development role, a supply chain manager role, a customer role”
(Gawrys ¶ [0057] 5th sentence: depending on user's role, they may be a customer and be able to view building data), “a supplier role a vendor role, a demand management role, a marketing manager role, a sales manager role, a service manager role” (Gawrys ¶ [0039], ¶ [0057] 5th sentence: depending on a user's role, they may be an administrator with rights to make changes to the spatial graph 300), “a demand forecasting role, a retail manager role, a warehouse manager role, a salesperson role, and a distribution center manager role”. 

Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over:
	   Gawrys as applied to claim 3 above, in view of: 
	   Dalloro et al, US 20210110075 A1 hereinafter Dalloro. As per, 
Claim 5 Gawrys does not teach: “the appropriate granularity level for at least one of the data types is determined based on previous interactions of the user with the role-based digital twin”.  
               Dalloro however in analogous art of processing of digital twins teaches or suggests: “wherein the appropriate granularity level for at least one of the data types is determined based on previous interactions of the user with the role-based digital twin”. 
	  (Dalloro ¶ [0021] last sentence: past engineering decisions are captured and the lessons learned from these implementations become part of the analysis history of the digital twin).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Gawrys’ “method” to have included Dalloro’s teachings to automate Gawrys’s process by having explored vast design spaces efficiently to have found suitable designs to satisfy a variety of conflicting requirements and constraints by synthesizing valid designs quickly, and transferring the knowledge and experience of engineers into digital info to remain as property of organization longer than its human capital (Dalloro ¶ [0024], MPEP 2143 G). Dalloro would have further enhanced the digital twin capabilities of Gawrys by having identified potential problems or inefficiencies in system. When improvement would have been suggested, the digital twin would have provided information to physical or control system to make adjustments to have improved efficiency, or provide warnings or notices that a potential failure would be detected as imminent (Dalloro ¶ [0031] 1st-2nd sentences & MPEP 2143 G). The predictability of such modification would have been further corroborated by broad level of skill of one of ordinary skills in the art as articulated by Gawrys ¶ [0120] in view of Dalloro ¶ [0044], ¶ [0056] 4th sentence.   
 Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar processing of digital twins field of endeavor. In such combination each element merely would have performed same analytical and hierarchal function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Gawrys in view of Dalloro, the to be combined elements would have fitted together like pieces of puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
---------------------------------------------------------------------------------------------------------------------
Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over:
              Gawrys as applied to claim 1 above, and in further view of 
              Natanzon et al, US 20200137420 A1 hereinafter Natanzon. As per, 
Claim 6 Gawrys teaches “generates the sensor data stream that is provided to the digital twin system via a network” (Gawrys ¶ [0066] 2nd-4th sentence: IoTHub ingress resource should be created within topology to allow devices to send messages to Digital Twins. Once IoTHub resource has been created, and device and sensors have been registered within the topology, those devices start sending data to Digital Twins object model 130. Digital Twins requires that each piece of data it receives be associated with a particular sensor within the topology; this is how Digital Twins object model 130 ensures it can process and route the data in the proper way. ¶ [0068] 3rd - 6th sentences: data processor 400 updates object(s) of the digital twins object model. Rules can be driven by telemetry DataType. The data processor 400 can update property(ies), for example, occupancy status, current temperature, etc. The data processor 400 can aggregate and propagate property(ies) across the digital twins object model topology)
* While *
         Gawrys goes as far to recites at ¶ [0024] last sentence: endpoints refer to locations within a particular user's system where telemetry messages can be forwarded and/or where digital twins events can be sent, for example Event Hub, Service Bus, Event Grid. ¶ [0026]: the domain-specific model 130 can simplify the creation of IoT solutions for smart spaces, buildings, cities, energy grids, etc. by packaging together the following capabilities: …¶ [0029] 3. IoT Device Data Ingress: a managed endpoint to which devices & sensors will send their data; 
         Gawrys does not explicitly recite to anticipate: “wherein the sensor system includes an edge device that receives sensor data from a set of sensors within the sensor system” as claimed. Yet, 
         Natanzon in analogous managing entities teaches or suggests: “wherein the sensor system includes an edge device that receives sensor data from a set of sensors within the sensor system”   
        (Natanzon ¶ [0018] Fig.1 illustrates IoT system 100 consolidates edge devices to gateways and then to central backend datacenter where most of processing is done. There can be several layers of gateways. New edge devices are introduced and others retire constantly and exemplary IoT system 100 needs to handle these topology changes. [0019] in Fig.1, IoT edge sensor devices 110-1 through 110-N (referred as sensors 110) provide corresponding sensor readings to layer 1 through layer N gateways 120-1 through 120-N. The IoT edge sensor devices 110-1 through 110-N comprise, sensors, actuators and other devices that produce info or get commands to control the environment they are in. Gateways 120 comprise devices that consolidate communication and management of multiple IoT edge sensor devices 110. For example, a sensor array can be treated as a first gateway layer 110-1 to the multiple sensors that exist within the sensor array)
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Gawrys “method” to have included Natanzon’s teachings in order to have implemented multiple levels of sensor data compression that would have improved utilization of bandwidth and other resources and would have saved significant amount of time and money (Natanzon ¶ [0030] 2nd sentence, MPEP 2143 G, F). Natanzon would have allowed for effective compression of sensor measurements that are substantially similar before they are applied to a more rigorous machine learning model and/or an artificial intelligence model, for example, during a training period which would impair the efficiency and/or accuracy of the model(s) (Natanzon ¶ [0030] 3rd sentence & MPEP 2143 G).  
Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar field of endeavor dealing with managing various entities. In such combination each element merely would have performed same sensing and gathering function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gawrys in view of Natanzon, the to be combined elements would have fitted together like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
Claim 7.  Gawrys / Natanzon teaches all the limitations in claim 6 above. 
                Gawrys does not teach “wherein the edge device receives sensor data from the set of sensors and selectively compresses the sensor data based on values indicated in the sensor data to obtain the sensor data stream”. However, 
               Natanzon in analogous managing entities teaches or suggests: “wherein the edge device receives sensor data from the set of sensors and selectively compresses the sensor data based on values indicated in the sensor data to obtain the sensor data stream” 
	(Natanzon ¶ [0004] obtain sensor data from sensors satisfying predefined sensor proximity criteria and predefined similar sensor type criteria; apply by at least one edge-based device, an image-based compression technique to the sensor data to generate compressed sensor data; and provide by the edge-based device the compressed sensor data to a data center).
	Rationales to modify / combine Gawrys / Natanzon are above and reincorporated. 
---------------------------------------------------------------------------------------------------------------------
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over:
              Gawrys / Natanzon as applied to claim 6 above, and in further view of 
              Okada et al, US 20200265535 A1 hereinafter Okada. As per, 
Claim 8 Gawrys / Natanzon teaches all the limitations in claim 6 above. 
	  Gawrys does not recite: “wherein connecting the one or more sensor streams includes”: 
           - “receiving the sensor data stream from the edge device” 
	- “routing the sensor data stream to the user device that is presenting the role-based digital twin to the user”. 
	   Natanzon in analogous managing entities teaches or suggests:  
     - “receiving the sensor data stream from the edge device” (Natanzon ¶ [0019] 1st-4th sentences:
in Fig.1, IoT edge sensor devices 110-1 through 110-N (referred to herein as sensors 110) provide corresponding sensor readings to layer 1 through layer N gateways 120-1 through 120-N. IoT edge sensor devices 110-1 through 110-N comprise sensors, actuators and other devices that produce information or get commands to control the environment they are in. The gateways 120 comprise devices that consolidate communication and management of multiple IoT edge sensor devices 110. For example, a sensor array can be treated as 1st gateway layer 110-1 to the multiple sensors that exist within sensor array. ¶ [0019] last sentence: it is noted that IoT edge sensor devices 110, and gateways 120 are considered edge-based devices); 
	Rationales to have modified / combined Gawrys / Natanzon are above and reincorporated. 
	Gawrys / Natanzon as a combination does not explicitly teach:
	- “routing the sensor data stream to the user device that is presenting the role-based digital twin to the user” as claimed. However,
	Okada in analogous art of constructing digital twins (¶ [0031]) teaches or suggests:
	- “routing the sensor data stream to the user device that is presenting the role-based digital twin to the user” (Okada ¶ [0132] 2nd sentence: for data collection, what is called sensors such as monitoring cameras, measuring devices, are used. For specific sensor examples see ¶ [0119] 1st sentence, [0151], [0154]-[0155]. Also ¶ [0031] noting digital master platform constructs digital twin 2 that reproduces, work performed by workers (including master 10 having superior skill, i.e. real worker called master) in real space 1 i.e. manufacturing line A in cyberspace. Moreover, digital master platform constructs master digital twin 3 that reproduces work performed by master 10 in real space 1, in cyberspace, using data (a2) on work performed by master 10 in data (a1) acquired for construction of digital twin 2. The skill of master 10 includes unvisualized skill also called know-how. ¶ [0036] 3rd sentence: digital master 30 is module for disseminating skill of master 10 using neural network (master model) created by modeling. ¶ [0037] 3rd sentence:  skill of master 10 is disseminated (a3). [0053] Fig.5 illustrates digital master platform 100 to disseminate the skill of the master 10 by digital master 30. Specific examples at ¶ [0071], [0074]-[0077], [0078]-[0083], [0084]-[0088], [0090]-[0094] disseminating the digital twin master plan to various users).  
                It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Gawrys/Natanzon method to have included Okada teachings to have raised the overall production efficiency including production of other products and improve profit (Okada ¶ [0110] 2nd sentence & MPEP 2143 G, F), to have reduced the overall production costs to a relatively low cost while maintaining high specification production (Okada ¶ [0125] last sentence,  MPEP 2143 G, F) and to have improved efficiency of the overall manufacturing process including the manufacturing process of other products and implementing substantial reduction in the manufacturing costs (Okada ¶ [0115] 2nd sentence & MPEP 2143 G, F).
Further, the claimed invention could have also been viewed as a merely combination of old elements in a similar construction of digital twins field of endeavor. In such combination each element merely would have performed the same analytical and transfer function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Gawrys/Natanzon in view of Okada, the to be combined elements would have fitted together, like pieces of a puzzle, in a complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
Claim 9 Gawrys / Natanzon teaches all the limitations in claim 6 above. 
              Gawrys does not recite: “wherein connecting the one or more sensor streams includes”: 
	- “receiving the sensor data stream from the edge device” “and” 
	- “analyzing the sensor data stream to identify one or more fault conditions corresponding to an object being monitored by the sensor system”
	- “routing an indicator of the fault condition to the user device that is presenting the role-based digital twin to the user” as claimed. 
	Natanzon in analogous managing entities teaches or suggests:  
	- “receiving the sensor data stream from the edge device” (Natanzon ¶ [0019] 1st-4th sentences: in Fig.1, IoT edge sensor devices 110-1 through 110-N (referred to herein as sensors 110) provide corresponding sensor readings to one or more layer 1 through layer N gateways 120-1 through 120-N. IoT edge sensor devices 110-1 through 110-N comprise, sensors, actuators and other devices that produce information or get commands to control the environment they are in. The gateways 120 comprise devices that consolidate communication and management of multiple IoT edge sensor devices 110. For example, a sensor array can be treated as 1st gateway layer 110-1 to the multiple sensors that exist within the sensor array. ¶ [0019] last sentence: it is noted that IoT edge sensor devices 110, and gateways 120 are considered edge-based devices); 
	Rationales to have modified / combined Gawrys / Natanzon are above and reincorporated. 
	Gawrys / Natanzon as a combination does not explicitly teach:
	- “analyzing the sensor data stream to identify one or more fault conditions corresponding to an object being monitored by the sensor system”
	- “routing an indicator of the fault condition to the user device that is presenting the role-based digital twin to the user”
	Okada however in analogous art of constructing digital twins, teaches or suggests:
 “wherein connecting the one or more sensor streams includes”: 
	- “analyzing the sensor data stream to identify one or more fault conditions corresponding to an object being monitored by the sensor system” (Okada ¶ [0050] When the master model is created, the defective product can be determined from the image of completed product); and 
	- “routing an indicator of the fault condition to the user device that is presenting the role-based digital twin to the user” (Okada ¶ [0119] 1st sentence: production integrated management module 1500 is notified of the result of the defect determination via the information communication system 1210. ¶ [0154] Since a cooking scene (as for dishes a kind of the production) can easily be understood as a scene where the master's skill is exerted, an example of animated video 2005 is illustrated in Fig.19 where the gas range 2100 heats frying pan 2110, and egg 2120 being cooked and hamburg steak 2130 being cooked are in frying pan 2110. A master 2000 puts salt 2140 and soy sauce 2150 for seasoning at appropriate timing while looking at the turning point of color of hamburg steak 2130 and operates a knob 2105 of the gas range to regulate fire. At this time, the simulator approximately changes the color of hamburg steak 2130 in the animated video 2005 and monitors movement of master 2000. ¶ [0155] skill of master 2000 is not used only when cooking advances smoothly, but the master's skill is also used for action of master 2000 at occurrence of a trouble (when, for example, a fire occurs or cooking is likely to fail). Therefore, the simulator may cause a trouble to occur on the animated video 2005 without a preliminary notice to the master 2000 and record the movement of the master 2000).
   Rationales to have modified/combined Gawrys/Natanzon/Okada are above and reincorporated. 
Claims 10,11. Gawrys / Natanzon teaches all the limitations in claim 6 above. 
	   Gawrys does not recite: “wherein connecting the one or more sensor streams includes”: 
	- “receiving the sensor data stream from the edge device” 
	- “analyzing the sensor data stream to identify a recommendation corresponding to the workforce role of the user” “and” 
	- “routing an indicator of the recommendation to the user device that is presenting the role-based digital twin to the user” as claimed. 
	     Natanzon however in analogous managing entities teaches or suggests:  
	- “receiving the sensor data stream from the edge device” (Natanzon ¶ [0019] 1st-4th sentences: in Fig.1, IoT edge sensor devices 110-1 through 110-N (referred to herein as sensors 110) provide corresponding sensor readings to one or more layer 1 through layer N gateways 120-1 through 120-N. IoT edge sensor devices 110-1 through 110-N comprise, sensors, actuators and other devices that produce information or get commands to control the environment they are in. The gateways 120 comprise devices that consolidate communication and management of multiple IoT edge sensor devices 110. For example, a sensor array can be treated as 1st gateway layer 110-1 to the multiple sensors that exist within the sensor array. ¶ [0019] last sentence: it is noted that IoT edge sensor devices 110, and gateways 120 are considered edge-based devices); 
	Rationales to have modified / combined Gawrys / Natanzon are above and reincorporated. 
	Gawrys / Natanzon as a combination does not explicitly teach:
	- “analyzing the sensor data stream to identify a recommendation corresponding to the workforce role of the user” “and” 
	- “routing an indicator of the recommendation to the user device that is presenting the role-based digital twin to the user” 
	Okada however in analogous art of constructing digital twins, teaches or suggests:
	- “analyzing the sensor data stream to identify a recommendation corresponding to the workforce role of the user” (Okada ¶ [0029] digital master platform is, implemented by combining Internet of Things (IoT) technology and Artificial Intelligence (AI) technology. Examples of the digital master platform are roughly classified into a phase to create digital master 30 and a phase to utilize digital master 30. ¶ [0040] In the die casting production, a defective product is generated due to a delicate change of the die temperature.  master 10 engaged in the die casting production finds stagnant heat by thermography and controls a device. In addition, harmful substances are caused by incomplete combustion. master 10 engaged in refuse incineration fire adjusts injection of refuse and air while watching the condition of flame. ¶ [0041] digital master platform models such a skill of the master 10, allows the stagnant heat to be found even by a worker who is not the master 10, in the die casting production, and enables a monitoring person who performs remote monitoring (without depending on the master 10) to control an incinerator in the refuse incineration. Similarly ¶ [0045], ¶ [0052]. Also ¶ [0064] 2nd sentence: master model creation unit 120 can delete a work-specific master model creation unit 121 on the skill which becomes unnecessary, or add a work-specific master model creation unit 121 on a skill which requires a master model 141 to be newly created. In other words, in accordance with the evolution of skill (appearance of a new skill) of master 10, the evolution can be incorporated. ¶ [0151] The method analyzes a recording content after recording (or concurrently with recording), and extracts correlation between master's actual work environment change and master's line of sight (object at which the master looks) / master's behavior content. In other words, the method extracts the correlation by generation of the digital master information based on machine learning - step D3. ¶ [0156] An example of generating the digital master information from the analogue master's skill using the deep learning technique (step D31) in Fig. 18 is illustrated in Fig. 20. According to the deep learning technique (Fig. 18: step D31), a hidden layer 2230 is defined between an input layer 2210 and an output layer 2220. ¶ [0159] 1st sentence: the weight quantity of each of the coupling lines 2500 converges by repeating the relearning); “and” 
	- “routing an indicator of the recommendation to the user device that is presenting the role-based digital twin to the user” (Okada Fig.3 model of master’s skill-> output data -> work which is to be performed by master and ¶ [0045] last sentence: the master model can evolve beyond the level of the skill of master 10 by feeding back evaluation (evaluation data) of the estimation result of the master model as the learning data and continuing deep learning. ¶ [0053] Fig. 5 is a diagram schematically illustrating a digital master platform 100 to disseminate the skill of the master 10 by the digital master 30. ¶ [0054] As illustrated in Fig.5, the digital master platform 100 collects the skills of the masters 10 scattered, by connecting domestic manufacturers 200, device makers 300 and medium and small-sized companies and small factories in town 400, and overseas production sites (overseas factories) 210 and overseas manufacturers 250, and the like, and standardizes the skills by modeling (c1). In addition, the digital master platform 100 follows the evolution of the skills of the masters 10 (appearance of a new skill) and implements a mechanism which can incorporate the evolution (c2). Then, the digital master platform 100 plays a role as a platform which can exchange the skills of the masters 10 or share and utilize the skills of the masters 10, for example, among production sites (c3). ¶ [0074] The first use case is the case where the manufacturer 200 applies the digital master platform 100 to disseminate the skill of the master 10 among the production sites 210 in a company. ¶ [0075] It is assumed that, for example, the master 10 (10-1) having a superior technique on quality, the master 10 (10-2) having a superior technique on process, and the master 10 (10-3) having a superior technique on stock control are scattered in different production sites 210 inside the company. ¶ [0076] In such a case, the skills of the masters 10 are shared by the digital master platform 100. More specifically, for example, the skill of the master 10 having a superior technique on quality is modeled and accumulated as the master model 141 for the digital master 30, in the digital master platform 100. The skills of the masters having the superior techniques on process and stock control can also be supplemented in the same manner. Then, when the skills of the masters 10 are accumulated on the platform 100 as the master models 141 on quality, process, and stock control, respectively, the production site 210 where the master 10 having a superior technique on quality (master 10 of quality) is absent, can supplement the skill of the master 10 of quality with the master model 141 corresponding to the skill of the master 10 of quality. The skills of the masters having the superior techniques on process and stock control can also be supplemented in the same manner. ¶ [0077] Thus, the improvement and uniformity of quality of the product of the manufacturer 200, and the improvement of productivity of manufacturer 200 can be implemented by disseminating the skills of masters 10 through the master models 141 among production sites 210 inside the company by the digital master platform 100. In addition, for example, startup and expansion of new production sites 210 (difficult to dispatch the masters 10) such as overseas factories can be facilitated by constructing the digital master platform 100 which disseminates the skills of the masters 10).
Rationales to have modified/combined Gawrys / Natanzon / Okada are above and reincorporated. 
---------------------------------------------------------------------------------------------------------------------
Claims 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over:
               Gawrys as applied to claim 1 above, and in view of 
               Okada et al, US 20200265535 A1 hereinafter Okada. As per, 
Claim 12 Gawrys teaches all the limitations in claim 1 above.
                Gawrys still recites at ¶ [0024] 3rd sentence: model(s) 130 are predefined by customers who are looking to customize the solution for their specific needs: factories.
                Gawrys does not recite: “wherein the workforce is a factory operations workforce”
	    Okada in analogous art of constructing digital twins teaches or suggests: “the workforce is a factory operations workforce” (Okada ¶ [0061] 1st-4th sentences: data acquisition unit 110 is a module which acquires the data on work of the workers in each production site. In Fig.6, factory A is production site where master 10 is present, and factory B is production site where master 10 is absent. In Fig.6, a worker other than master 10 is referred to as general worker 40. Incidentally, one factory A and one factory B are illustrated in FIG. 6 to make the descriptions easily understood but, a plurality of production sites where masters 10 are present, represented as factories A, and production sites where masters 10 are absent, are represented as factories B, are present). 
	Rationales to modify/combine Gawrys / Okada are above and reincorporated. 
Claim 13 Gawrys teaches all the limitations in claim 1 above.
                Gawrys does not explicitly recite: “the workforce is a plant operations workforce”. Yet,
                Okada in analogous art of constructing digital twins teaches or suggests: “wherein the workforce is a plant operations workforce” (Okada ¶ [0047] Fig.4 illustrates modeling master skills of a visual inspection in a process of inspecting completed products. A wiring device for providing interconnects on printed circuit board is assumed as manufacturing device. ¶ [0035] 3rd sentence: persons having superior skills in various fields & processes i.e. operation, production planning).  
	   Rationales to modify/combine Gawrys / Okada are above and reincorporated.
Claim 14 Gawrys teaches all the limitations in claim 1 above.
                Gawrys does not recite: “the workforce is a resource extraction operations workforce”
                Okada in analogous art of constructing digital twins teaches or suggests: “wherein the workforce is a resource extraction operations workforce” (Okada [0004] in manufacturing industry under the situation, measures to disseminate masters' skills temporarily & spatially, such as succession of masters' skills to next generation and dissemination of the masters' skills to foreign countries has been demanded. ¶ [0034] last 2 sentences: identification info enable a production base and individual to be identified are added to the data thus acquired, which belong to the input or output of worker. The identification info can be used in, a process of extracting the data on the work performed by master 10 (to construct master digital twin 3) from the data of digital twin 2. ¶ [0086] it often obstacles to the sales that no human resources capable of using device are present on overseas manufacturer 250 side (including maintenance), when the device is to be sold to foreign countries manufacturer 250. ¶ [0054]: in Fig. 5, digital master platform 100 collects skills of masters 10 scattered, connecting domestic manufacturers 200, device makers 300 & medium and small-sized companies and small factories in town 400, and overseas production sites (overseas factories) 210 and overseas manufacturers 250, and standardizes skills by modeling (c1). In addition, digital master platform 100 follows evolution of skills of masters 10 (appearance of new skill) and implements a mechanism which incorporate evolution (c2). Then, digital master platform 100 plays a role as a platform which exchange skills of masters 10 or share and utilize skills of masters 10, among production sites (c3). ¶ [0091] The fourth use case is the case where device maker 300 applies the digital master platform 100 to take in devices which are to be sold to manufacturer 200 the skill of master 10 at a small-sized production site such as medium and small-sized company and small factory in town 400 having a risk for succession of the skill due to shortage of successors. Taking skill of master 10 in the device is to enable manufacturer 200 to be provided with skill of the master 10 after device maker 300 delivers the device. In other words, taking the skill of master is to model the skill of master 10 as master model 141 for digital master 30 and to accumulate the model in digital master platform 100. Similar example at ¶ [0112] 2nd sentence, ¶ [0151]). Rationales to modify/combine Gawrys / Okada are above and reincorporated.
Claim 15 Gawrys teaches all the limitations in claim 1 above.
                Gawrys still recites at ¶ [0024] 3rd sentence: model(s) 130 are predefined by customers who are looking to customize the solution for their specific needs: factories.
                Gawrys does not explicitly recite: “wherein the workforce is a network operations workforce responsible for operating a network for an industrial production environment”. However,
	     Okada in analogous implementation of digital twins teaches or suggests: “wherein the workforce is a network operations workforce responsible for operating a network for an industrial production environment” (¶ [0036] 3rd sentence: digital master 30 is module for disseminating the skill of master 10 using neural network (master model) created by modeling. ¶ [0054] 1st sentence: in Fig.5, digital master platform 100 collects skills of masters 10 scattered, by connecting domestic manufacturers 200, device makers 300 and medium & small-sized companies and small factories in town 400, and overseas production sites (overseas factories) 210 & overseas manufacturers 250, and standardizes the skills by modeling (c1). For example, at ¶ [0092] medium & small-sized company and small factory in town 400, device maker 300, and manufacturer 200 are connected by digital master platform 100, such that each of 3 parties obtain merits. ¶ [0091] the device maker 300 applies digital master platform 100 to take in devices which are to be sold to the manufacturer 200 the skill of master 10 at small-sized production site such as a medium & small-sized company and small factory in town 400. Taking skill of master 10 in the device is to enable manufacturer 200 to be provided with the skill of master 10 after device maker 300 delivers the device. In other words, taking the skill of master is to model the skill of master 10 as master model 141 for digital master 30 and to accumulate the model in the digital master platform 100. Similar examples at ¶ [0040] - ¶ [0042], ¶ [0044], ¶ [0052], ¶ [0079]).
	Rationales to modify/combine Gawrys / Okada are above and reincorporated.

Claim 16 Gawrys teaches all the limitations in claim 1 above
                Gawrys does not explicitly recite: “wherein the workforce is a supply chain management workforce” as claimed. However, 
	    Okada in analogous implementation of digital twins teaches or suggests: “wherein the workforce is a supply chain management workforce” (Okada ¶ [0079] manufacturer 200 applies digital master platform 100 to attempt cooperation between suppliers (component makers, outsourcing destinations, etc.) 220. ¶ [0080] 3rd sentence: master 10 is often dispatched from manufacturer 200 to instruct workers 11 of suppliers 220. ¶ [0081] In addition to improvement and uniformity of quality of the products which is raised in the first use case, the costs for instruction of the skill to suppliers 220 can be reduced by constructing digital master platform 100, modeling and accumulating skill of master 10 as master model 141 for digital master 30, and providing the skill of master 10 to each of suppliers 220 through the master model 141. ¶ [0082] since the digital master platform 100 can provide the skill of master 10 through master model 141 in a work unit of fields & processes, for example, skill of master 10 can be provided while excluding the skill that is not wanted to flow outside the company from master model 141. Further, charging suppliers 220 can also be performed in accordance with the number of skills provided).
	Rationales to modify/combine Gawrys / Okada are above and reincorporated.

Claim 17 Gawrys teaches all the limitations in claim 1 above
                Gawrys does not recite: “wherein the workforce is a demand planning workforce”
                Okada however in analogous implementation of digital twins teaches or suggests: “wherein the workforce is a demand planning workforce” (Okada ¶ [0109] 2nd sentence: ordering item analysis module 1420 also analyzes the contents of ordering items and creates listed data of necessary materials & parts, and partially necessary outsourcing processes for each ordering item. ¶ [0111] 2nd sentence: in procurement control module 1430, the stock control of materials & parts necessary for production, the ordering processing (including ordering of materials and parts, ordering management for outsourcing necessary for parts of production), delivery management (including deadline management), are performed. ¶ [0113] 2nd sentence: a list of the materials and parts which need to be ordered, company names capable of responding to each outsourcing item. ¶ [0035] 3rd sentence: as for masters 10, persons having superior skills in various fields & processes such as operation, quality, production planning, stock etc. are present together).
	Rationales to modify/combine Gawrys / Okada are above and reincorporated.

Claim 18 Gawrys teaches all the limitations in claim 1 above.
	Gawrys does not explicitly recite: “wherein the workforce is a logistics planning workforce”
	Okada in analogous implementation of digital twins teaches or suggests: “wherein the workforce is a logistics planning workforce” (Okada ¶ [0080] when an order is placed to a plurality of suppliers 220, it must be avoided that the products of the suppliers 220 may be varied in quality. More specifically, the quality of all the products of the suppliers 220 must be beyond a standard. As the measure, the master 10 is often dispatched from the manufacturer 200 to instruct the workers 11 of suppliers 220. ¶ [0081] In addition to the improvement and uniformity of quality of the products which is raised in the first use case, the costs for the instruction of the skill to the suppliers 220 can be reduced by constructing the digital master platform 100, modeling and accumulating the skill of the master 10 as the master model 141 for the digital master 30, and providing the skill of master 10 to each of suppliers 220 through master model 141. ¶ [0083] In addition, since the work in the production site can be monitored and evaluated in the digital master platform 100, for example, graduated order of increasing the number of ordering to the supplier 220 having a higher skill of performing the work based on the master model 141 and capable of manufacturing the products of higher quality (A supplier<B supplier) can also be performed easily.
¶ [0109] 2nd sentence: ordering item analysis module 1420 analyzes contents of ordering items and creates listed data of necessary materials and parts, and partially necessary outsourcing processes for each ordering item. ¶ [0112] in procurement control module 1430, the stock confirmation is performed based on the list data of materials and parts necessary for each ordering item output from ordering item analysis module 1420. Then, materials, parts and outsourcing items that require new ordering to procure from outsourcing companies are extracted & automatic ordering is performed. The deadline information and price information acquired at the automatic ordering are transmitted to production integrated management module 1500, the manufacturing process design module 1440, and a manufacturing process management module 1450. In the stage that procurement control module 1430 places an automatic order to outsourcing companies, production associated information (digital master information) 1005 is utilized as needed. ¶ [0145] 2nd, 4th sentences: the performance of the product to be completed as a whole can be simulated by combining the data of the respective work items (data of material, processing, condition, control, assembling, and environment. In addition, skilled workers (masters) for combining the data of the respective work items (data of material, processing, condition, control, assembling, and environment) can also be educated).
	Rationales to modify/combine Gawrys / Okada are above and reincorporated.

Claim 19 Gawrys teaches all the limitations in claim 1 above.
   Gawrys does not explicitly recite: “wherein the workforce is a vendor management workforce”
   Okada in analogous implementation of digital twins teaches or suggests: “wherein the workforce is a vendor management workforce” (Okada ¶ [0087] When the digital master platform 100 is constructed, the skill of the master 10 can be provided to the production sites of the remote locations through the master model 141a and a set of the skill of the master 10 and the device can be sold. Thus, the number of sales of the device can be increased. ¶ [0088] Incidentally, since the work in the production sites of the remote locations can be monitored and evaluated in the digital master platform 100, and it can be evaluated, substantial after sales service such as adaptively notifying the time of maintenance and the maintenance method can be provided. Providing such after sales service can also help the number of sales of the device increase. 
¶ [0092] 2nd sentence: the device maker 300 increase the number of sales of the device (since a set of skill of master 10 and device can be sold), and manufacturer 200 sell high-quality products
¶ [0114] Moreover, information associated with the procurement know-how is stored in the storage device 1000 as the production associated information 1005. previous response history information of a person in charge of sales of an order receiving company is stored in the form of database. when asking the person in charge of sales for a prior estimate before the ordering, expectation reliability and delivery expectation date of the item to be delivered can be estimated by comparing the answer contents (for example, whether the sales person made a reply with conviction or whether the sales person shows behavior with small anxiety, and the like) with the information in the database. The procurement control module 1430 can place an optimum order to the outsourcing company, using the estimation result. Thus, utilization of the production associated information (digital master information) 1005 has an effect that, for example, a risk of delivery delayed longer than the specified deadline or low reliability of the delivered item can be avoided).
	Rationales to modify/combine Gawrys / Okada are above and reincorporated.

Claim 20 Gawrys teaches all the limitations in claim 1 above.
                Gawrys does not explicitly recite: “wherein at least one workforce role is selected from among a CEO role, a COO role, a CFO role, a counsel role, a board member role, a CTO role, an information technology manager role, a chief information officer role, a chief data officer role, an investor role, 1531Docket No. 15020-000006/US/COF an engineering manager role, a project manager role, an operations manager role, and a business development role” as claimed. However,
               Okada in analogous implementation of digital twins teaches or suggests: “wherein at least one workforce role is selected from among a CEO role, a COO role, a CFO role, a counsel role, a board member role, a CTO role, an information technology manager role, a chief information officer role, a chief data officer role, an investor role, 1531Docket No. 15020-000006/US/COF an engineering manager role, a project manager role, an operations manager role” (Okada ¶ [0123] 1st sentence: manufacturing manager or person in charge of manufacturing in terms of the special processing method - step C7), “and a business development role” (¶ [0074] first use case is manufacturer 200 applies digital master platform 100 to disseminate skill of master 10 among production sites 210 in a company. [0075] for example, master 10 (10-1) having superior technique on quality, master 10 (10-2) having superior technique on process, and master 10 (10-3) having superior technique on stock control are scattered in different production sites 210 inside company. ¶ [0094] last sentence: a business style of securing master 10 having various types of skills in such a dummy factory and obtaining license income as compensation for providing skills of master 10 through master models 141 obtained by modeling the skills of the master can also be considered. Similarly, ¶ [0114]).
	Rationales to modify/combine Gawrys / Okada are above and reincorporated.
Claim 21 Gawrys teaches all the limitations in claim 1 above. 
	    Gawrys does not explicitly recite: “wherein at least one workforce role is selected from among a factory manager role, a factory operations role, a factory worker role, a power plant manager role, a power plant operations role, a power plant worker role, an equipment service role, and an equipment maintenance operator role” as claimed. 
	    Okada in analogous implementation of digital twins teaches or suggests: “wherein at least one workforce role is selected from among a factory manager role, a factory operations role” (Okada ¶ [0123] 1st sentence: manufacturing manager or person in charge of manufacturing in terms of the special processing method - step C7), “a factory worker role” (Okada ¶ [0061] 1st-3rd sentences: data acquisition unit 110 acquires the data on the work of the workers in each production site. In Fig. 6, the factory A is a production site where the master 10 is present, and the factory B is a production site where the master 10 is absent. In FIG. 6, a worker other than the master 10 is referred to as a general worker 40), “a power plant manager role, a power plant operations role, a power plant worker role, an equipment service role, and an equipment maintenance operator role” (Okada ¶ [0088] since the work in the production sites of the remote locations can be monitored and evaluated in the digital master platform 100, and it can be evaluated, substantial after sales service such as adaptively notifying the time of maintenance and the maintenance method can be provided. Providing such after sales service can also help the number of sales of the device increase. ¶ [0048] 2nd sentence: without the skill of master 10, maintenance may be delayed and a number of defective products may be generated and, oppositely, the production efficiency may be reduced by excessively performing maintenance. ¶ [0049] Thus, the skill of master 10 is modeled by deep learning using an image of the completed product which the master 10 visually inspects as the input, the inspection result of the master 10 (including the result of determining the completed product as defective product, and the result of determining the time of maintenance of the wiring device or not) as the output, and using a combination of the input and the output as a large quantity of learn data. In other words, the master model corresponding to the skill of this master 10 is created).
	Rationales to modify/combine Gawrys / Okada are above and reincorporated.





Claim 22 Gawrys teaches all the limitations in claim 1 above.
	    Gawrys does not explicitly recite: “wherein at least one workforce role is selected from among a market maker role, an exchange manager role, a broker-dealer role, a trading role”
	    Okada in analogous implementation of digital twins teaches or suggests: “wherein at least one workforce role is selected from among a market maker role, an exchange manager role, a broker-dealer role, a trading role” (Okada ¶ [0109] 2nd sentence: ordering item analysis module 1420 also analyzes contents of ordering items and creates listed data of necessary materials and parts, and partially necessary outsourcing processes for each ordering item.¶ [0111] 2nd sentence: in procurement control module 1430, stock control of materials & parts necessary for production, ordering processing (including ordering of materials and parts, ordering management for outsourcing necessary for parts of production, and the like), delivery management including the deadline management. ¶ [0112] More specifically, in procurement control module 1430, the stock confirmation is performed based on the list data of materials and parts necessary for each ordering item output from ordering item analysis module 1420. Then, materials, parts and outsourcing items that require new ordering to procure from outsourcing companies are extracted and automatic ordering is performed. The deadline information and the price information acquired at the automatic ordering are transmitted to the production integrated management module 1500, manufacturing process design module 1440, and a manufacturing process management module 1450. In the stage that the procurement control module 1430 places an automatic order to the outsourcing companies, production associated information (digital master information) 1005 is utilized as needed), “a reconciliation role, a contract counterparty role, an exchange rate setting role, a market orchestration role, a market configuration role, and a contract configuration role” (Okada ¶ [0114] information associated with the procurement know-how is stored in the storage device 1000 as production associated info 1005. For example, previous response history info of a person in charge of sales of an order receiving company is stored in the form of database. Then, when asking the person in charge of sales for a prior estimate before the ordering, expectation reliability and delivery expectation date of the item to be delivered can be estimated by comparing the answer contents (for example, whether the sales person made a reply with conviction or whether the sales person shows behavior with small anxiety, and the like) with the information in the database. The procurement control module 1430 can place an optimum order to the outsourcing company, using the estimation result. Thus, utilization of the production associated information (digital master information) 1005 has an effect that, for example, a risk of delivery delayed longer than the specified deadline or low reliability of the delivered item can be avoided).
	Rationales to modify/combine Gawrys / Okada are above and reincorporated.
Conclusion
	Following art is made of record and considered pertinent to Applicant’s disclosure:
	* Digital twin, wikipedia, archives org, Nov 3, 2019, disclosing a brief history and examples of digital twins 	
	* EP 3709252 A1 teaching Skill platform, modeling device and skill dissemination method 
	* EP 3982260 A1 teaching digital twin operation device, method and data structure 
	* WO 2020060636 A1 teaching Individualized telemetry processing leveraging digital twins property(ies) and topological metadata
	* WO 2021001845 A1 teaching System and method for modelling and monitoring processes in organizations using digital twins
	* US 20190236489 A1 entitled Industrial parts search, harmonization, and rationalization through digital twin technology teaching at ¶ [0035] digital twin end user layer 310 may be tailored based on different roles of different users. For example, the system 300 may serve different user roles with a personalized web-accessible user interface. Different users may get different start pages based on his or her role (e.g., engineer, sourcing expert, sourcing manager, or service manager) and/or a customized digital twin for each user and user type. The digital twin end user layer 310 might be accessed, for example, through web browsing tools (Chrome, Internet Explorer, Bing, Firefox, etc.) and features may be built into the application based on backend analytics and user experience design, such as” “type-ahead” and/or auto-completion features based on analysis of the parts in a parts database; a tree representation of a BOM structure; and a search-compare-checkout style of standard shopping process in the part search or analysis process so that the industry users can leverage the most up-to-date knowledge.
	* US 20220253321 A1 teaching Digital twin computing apparatus, digital twin computing method, program and data structure
	* US 20220237532 A1 teaching System And Method For Modelling And Monitoring Processes In Organizations Using Digital Twins
	* US 20210142342 A1 teaching Methods and systems for provisioning digital data to an individual
	Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
	September 24th, 2022 






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360
          FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016). 
        2 Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); 
          Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); 
           Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 
        3  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); 
           TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)
           Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
        4 Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1319, 120 USPQ2d 1353, 1361 (Fed. Cir. 2016)
        5 Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 
        6 Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)